PER CURIAM.
It being the opinion of . the court that there was substantial evidence upon which to submit to the jury-an issue of fact as to whether or not the property insured by the policy upon which suit was brought was struck by lightning within the coverage of the policy, and it being further the opinion of the court that the excluded evidence was not an official record, nor that it was made admissible by the Act of June 20, 1936, c. 640, § 1, 49 Stat. 1561 (T. 28, U.S.C., § 695, 28 U.S.C.A. § 695), enacted since the trial, and it being further the opinion of the court that the defendant’s theory of applicable depreciation was substantially submitted to the decision of the jury, and there being no other prejudicial error in the case, the judgment below is affirmed.